Citation Nr: 1236769	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-05 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel






INTRODUCTION

The Veteran served in the Army Reserve and had a period of active duty for training from October 1994 to March 1995, and active duty from January 2003 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2009, the Veteran submitted additional evidence without a waiver of RO review.  However, in a September 2012 statement, her representative expressed her wish to waive RO review of that evidence.


FINDINGS OF FACT

1.  The Veteran has a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).

2.  There is credible supporting evidence that the claimed in-service stressors occurred.

3.  There is medical evidence that links the diagnosis of PTSD to the in-service stressors. 


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002  
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

In light of the Board's favorable determination, no further discussion of VCAA compliance is needed at this time.  

Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).

If, however, the Veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

In addition, the Board notes that the regulations pertinent to claims for service connection for PTSD were amended during the pendency of this appeal.  Effective July 13, 2010, the regulations governing adjudication of service connection for PTSD were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  

Under the amended regulations, if a stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed stressor.  38 C.F.R. § 3.304(f)(3).

"Fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

The provisions of the amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  For reasons detailed below, the Board finds that service connection may be established for PTSD under the old regulation. 

The Veteran contends that she has PTSD due to traumatic experiences during her service in Iraq and Kuwait.  Her stressors include (1) coming under enemy fire while driving a tanker at night in a convoy on a mission to a refuel point and not knowing which direction the fire was coming from, (2) seeing injured and dead soldiers during that mission, (3) seeing a major run over by a tanker while directing traffic, (4) being ambushed by children while driving a tanker in a convoy and having to draw her weapon on a child who reminded her of her own child, and (5) experiencing constant fear of being attacked while driving a tanker.

The Veteran's reported stressors of coming under enemy fire, seeing injured and dead soldiers, and experiencing constant fear of being attacked are supported by credible evidence that the claimed in-service stressors occurred.  In this regard, the Board observes that the Veteran's DD Form 214 reflects that she served in Iraq and Kuwait as a motor transport operator.  Her unit received the Navy Presidential Unit Citation for extraordinary heroism in action against enemy forces in support of Operation Iraqi Freedom from March 21, 2003, to April 24, 2003.  She individually received the Army Commendation Medal for meritorious service while serving as a heavy wheeled vehicle operator during Operations Enduring Freedom and Iraqi Freedom from February 2003 to September 2003 as vital to the 1st Marine Expeditionary Force being able to achieve victory during combat.  News articles show that in March 2003, the Veteran's unit (319th Transportation Company) took enemy fire in an ambush attempt while on a fuel hauling mission in Iraq that took nearly four days.  It was noted that the reservists reported that attacks on the convoy were easily quashed by Marines and that during the trip, they saw scores of dead Iraqi soldiers and watched as Marines shot down enemy troops charging at their position.  Lastly, a December 2008 statement from a fellow soldier from the Veteran's unit reflects that she and the Veteran were on convoy to deliver fuel in March 2003 when they were ambushed.  She stated that they came under more small arms fire and a marine was hit by a tanker.

According to Suozzi v. Brown, 10 Vet. App. 307, 311 (1997), "corroboration of every detail [of a claimed stressor] including the appellant's personal participation" is not required; rather, a veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  Moreover, the Court concluded in Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) that the veteran's presence with his unit at the time verified attacks occurred corroborates his statement that he experienced such attacks personally.  The service records, service awards, news articles, and buddy statement are credible evidence supporting that the claimed stressors occurred.  Indeed, the mere fact that the Veteran was in a unit at the time verified attacks occurred strongly suggests that she was exposed to such attacks personally.

Thus, the remaining question is whether the Veteran has PTSD due to such stressors.  The Veteran's service treatment records indicate that she experienced stressful events while serving in Iraq and Kuwait.  An August 2003 post-deployment health assessment reflects that she reported having a frightening, horrible, or upsetting experience that she tried hard not to think about and went out of her way to avoid situations that reminded her of it, and was constantly on guard, watchful, or easily startled.  Although the examiner did not indicate the need for a mental health referral, the examiner did note combat or mission related exposure concerns.

Post-service VA medical records show that the Veteran has been treated for psychiatric problems.  A February 2006 mental health note reflects a history of traumatic situations in Iraq as a tanker driver, including exposure to combat, and a diagnosis of PTSD symptoms.  A March 2006 mental health note reflects that she met the diagnostic criteria for a diagnosis of PTSD.  A July 2006 mental health note by treating VA psychiatrist Dr. K.M. specifically notes that the Veteran meets the DSM-IV criteria for PTSD.  An October 2006 mental health note reflects that her PTSD symptoms emanate from traumas in Iraq, including being under sniper fire in the dark without knowing where the gunfire was coming from.  An October 2006 mental health note reflects that she saw the death of other soldiers and Iraqi civilians, including children, and was fired upon numerous times, including in the dark.  Mental health notes through November 2008 continue to reflect diagnoses of PTSD.  In sum, the VA treatment records clearly show that the Veteran's VA treating physicians have diagnosed PTSD based on the claimed stressors, including the sufficiently corroborated stressors of coming under enemy fire, seeing injured and dead soldiers, and experiencing constant fear of being attacked.

As such, the Veteran has a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) which has been linked to corroborated in-service stressors.  Accordingly, service connection for PTSD is warranted.  Also, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's specific contention is that she suffers chronic mental disability from in-service stressful events.  The chronic mental disability resulting from the in-service stressful events has been clinically identified as PTSD.  As the Board finds that service connection is warranted for PTSD, a full grant of the benefit sought on appeal has been awarded.


ORDER

Service connection for PTSD is granted.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


